

116 HRES 751 IH: Reaffirming the partnership between the United States and the African Union and recognizing the importance of diplomatic, security, and trade relations.
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 751IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Ms. Bass (for herself, Mr. Smith of New Jersey, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the partnership between the United States and the African Union and recognizing the
			 importance of diplomatic, security, and trade relations.
	
 Whereas President George W. Bush formally recognized the African Union as an international organization in 2005, and initiated the United States Mission to the African Union in 2006, making the United States the first non-African country to establish a diplomatic mission to the African Union;
 Whereas President Barack Obama was the first sitting President of the United States to visit the African Union headquarters and deliver an address to the assembly in July 2015;
 Whereas the pillars for the partnership between the United States and the African Union Commission are peace and security; economic growth, trade, and investment; democracy and governance; and promoting investment opportunities and development, which are aligned with the African Union’s strategic development framework, referred to as Agenda 2063;
 Whereas the United States supports the African Union through assessed contributions to the United Nations Economic Commission for Africa, the United Nations Office to the African Union, and other United Nations organs and agencies that provide technical support and capacity enhancement to the African Union;
 Whereas the African Union participates in the African Growth and Opportunity Act, which boosts economic cooperation and trade with 40 sub-Saharan African countries and whose benefits have been extended to 2025;
 Whereas during the sixth annual High-Level Dialogue between the United States and the African Union Commission in November 2018, the United States affirmed its support to the African Continental Free Trade Area, acknowledged the progress attained on its establishment, and pledged to enhance discussion on how to complement and support the agreement;
 Whereas the United States has provided technical assistance to support the launch of the Democracy and Electoral Assistance Unit, which coordinates the African Union’s participation in election observation and implements the African Union Commission’s program for the promotion of democracy on the continent;
 Whereas the United States has provided logistical and financial assistance to past and current African Union peace support operations in Somalia, the Central African Republic, Mali, Sudan, and in the Lake Chad Basin;
 Whereas the United States provides multiyear technical support to the Africa Centers for Disease Control and Prevention, which emerged from the United States decision to provide $10 million to the African Union to deploy African health workers and deliver medical equipment to address the 2014–2016 Ebola outbreak in West Africa; and
 Whereas with the assistance of the United States, the African Union has positively influenced its member states by advancing rule of law, accountable governance, and respect for human rights: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of the partnership between the United States and the African Union and remains committed to advancing this strategic partnership in the future;
 (2)reaffirms the mutually beneficial ties between the United States and the African Union, based on a strong desire for regional security, inclusive development, and stronger trade relations;
 (3)acknowledges that the African Union recognizes the African diaspora as the sixth region of the continent, and celebrates the contributions of 47 million Americans of African descent to the culture and society of the United States; and
 (4)encourages greater collaboration with the African Union to achieve the goals of socioeconomic transformation of the continent over the next 50 years, as articulated in Agenda 2063.
			